EXHIBIT 23.1 CONSENT OF MALCOLM POLLARD, INC. MALCOLM L. POLLARD, Inc. 4845 W. LAKE ROAD, # 119 ERIE, PA 16505 (814)838-8258FAX (814838-8452 April 14, 2011 Board of Directors Global Entertainment Holdings, Inc. 2375 E. Tropicana Ave., #8-259 Las Vegas, Nevada 89119 Gentlemen: We hereby consent to the use of our audit report of Global Entertainment Holdings for the year ended December 31, 2009, appearing in this Annual Report on Form 10-K of Global Entertainment Holdings, Inc. for the year ended December 31, 2009. /s/Malcolm Pollard, Inc. Malcolm Pollard, CPA
